Per Curiam.
This suit was brought to recover damages under the Death act. The trial resulted in a verdict for the plaintiff for $15,000. The defendant obtained a rule to show cause why the verdict should not be set aside reserving to the defendant the exceptions taken at the trial. The defendant writes down five reasons for the granting of a new trial. The first four allege the verdict is against the weight of the evidence, and the fifth alleges the verdict of the jury is contrary to the charge of the court.
This is the second trial of this case. Cleaves v. Yeskel, 133 Atl. Rep. 393. There the essential facts are quite fully set out in the opinion of Mr. Justice Minturn, although there is some difference in the facts as made at the two trials. We are unwilling to disturb the verdict for any of the reasons alleged for a new trial.
The rule to show cause is therefore discharged.